UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WEI CHIN,

                        Petitioner,                   Criminal Action No. 8-124 (JMC)

         v.

 UNITED STATES,

                        Respondent.

                                              ORDER

       The Court DISMISSES Wei Chin’s habeas petition, ECF 79; ECF 81, for lack of subject-

matter jurisdiction. This is a final appealable order. The Clerk of Court shall terminate this case.

       SO ORDERED.

       DATE: August 2, 2022




                                                                     Jia M. Cobb
                                                              U.S. District Court Judge




                                                  1